Title: To Thomas Jefferson from William A. Coffey, 19 August 1823
From: Coffey, William A.
To: Jefferson, Thomas


Sir,
New York
Aug. 19. 1823.
I herewith send you a copy of “Inside Out”, a work just published in this city for the benefit of its Author, which you will please to accept from him. Divested of his profession, and with a dependant family, without the means of acquiring a livelihood but by the labours of his pen, he has made a trifling attempt at Authorship in the compiling of this work, with the hope in some degree of advancing his pecuniary views.Approaching you as the uniformly active friend of the unfortunate, and as one of the most distinguished Philanthropists in America, he is confident that you will not discountenance his efforts, but readily believe of him, in the Expressive words of Byron,That there are hues not always faded,Which shew a mind not all degraded,Even by the crimes thro’ which it waded.Be pleased to acknowledge the receipt of Inside  Out”; and believe me to be Sir,Your most Obedient ServantWm A. Coffey80 Maiden LaneCare of Jos. Molyneux